
	
		IIA
		Calendar No. 180
		111th CONGRESS
		1st Session
		S. J. RES. 18
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2009
			Mr. Kerry (for himself
			 and Mr. Lugar) (by request) introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations for not to exceed 45 days pursuant to 42 U.S.C.
			 2159
		
		
			October 15, 2009
			Committee discharged pursuant to 42 U.S.C. 2159, and
			 placed on the calendar
		
		JOINT RESOLUTION
		Relating to the approval of the proposed
		  agreement for nuclear cooperation between the United States and the United Arab
		  Emirates.
	
	
		That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 21, 2009.
		
	
		October 15, 2009
		Committee discharged pursuant to 42 U.S.C. 2159, and placed
		  on the calendar
	
